Citation Nr: 1629861	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  11-00 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an abdominal disorder, including as a result of exposure to herbicides.

2.  Entitlement to service connection for a respiratory disorder, including as a result of exposure to herbicides.

3.  Entitlement to service connection for a liver disorder, including as a result of exposure to herbicides.


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1964 to September 1966, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).  In an April 2014 decision, the Board denied the Veteran's claims for service connection for an abdominal disorder, respiratory disorder, and liver disorder.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In a November 2015 memorandum decision, the Court set aside the Board's April 2014 decision and remanded the appeal.  

The Veteran testified before a Veterans Law Judge (VLJ) during an August 2012 Board videoconference hearing.  A transcript of the hearing is associated with the claims file.  In June 2015, the Veteran was notified that the VLJ who conducted the August 2012 hearing is no longer employed by the Board.  

In April 2016, the Veteran submitted additional evidence towards his claims, along with a request that it be reviewed by the Agency of Original Jurisdiction (AOJ) in the first instance. 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In April 2016, the Veteran submitted additional evidence in support of his claims and requested that what he submitted be reviewed in the first instance by the AOJ.  Accordingly, remand is appropriate in order for the AOJ to readjudicate the issues in light of the new evidence.  See 38 C.F.R. § 20.1304(c) (2015).

In addition, the Veteran was afforded a hearing before a VLJ in August 2012.  In a June 2015 letter, the Board informed the Veteran that the VLJ who conducted the hearing was no longer employed by the Board and offered him the opportunity to request another hearing.  In a June 2015 response, the Veteran requested a Travel Board hearing before a VLJ.  This should be scheduled on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Considering all the evidence of record, including the additional evidence recently submitted by the Veteran, readjudicate the appeal.  If any claim remains denied, issue a supplemental statement of the case to the Veteran and provide an opportunity to respond before the case is scheduled for a Board hearing.

2.  If any claim remains denied, the AOJ should take appropriate steps to schedule the Veteran for a Travel Board hearing before a VLJ.  The Veteran should be notified in writing of the date, time, and location of the hearing.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


